--------------------------------------------------------------------------------

EXHIBIT 10.1

NEWS RELEASE

Date: October 21 2004
Trading Symbol: ASYI

ALTERNET TO ENTER SOLAR ENERGY INDUSTRY

Alternet Systems Inc. is pleased to announce that it has entered into an
agreement with Solflex Energy Development Corp. to acquire a 25% equity interest
in Solflex and an exclusive license for North and South America, for Solflex’s
proprietary non-silicone solar panel technology.

Solflex has developed an innovative, low-cost method of manufacturing solar
photovoltaic (PV) panels using screen printing onto a flexible acetate
substrate. The lightweight Solflex solar panel can be used in a wide variety of
applications, including solar-powered buildings, homes and solar-power
electrical generating facilities. The Solflex solar panel is flexible, weather
resistant and more economical than standard silicone- based solar panels
currently in the market.

Solar power is recognized as one of the most reliable and least intrusive
alternative energy solutions and is predicted to experience rapid growth in the
near future.

Solar PV panel sales globally are currently $1.5 billion per year and are
projected to increase to $27 billion in 2020, a growth rate of approximately 35%
per year.

The technical advantages of the Solflex solar PV panel, combined with the rapid
growth rate of the alternative energy sector, provide an excellent opportunity
for Alternet..

On Behalf of the Board of Directors

ALTERNET SYSTEMS INC.

Griffin Jones
Director

Certain statements in this news release may contain forward-looking information
within the meaning of Rule 175 under the Securities Act of 1933 and Rule 3b-6
under the Securities Exchange Act of 1934, and are subject to the safe harbor
created by those rules. All statements, other than statements of fact, included
in this release, including, without limitation, statements regarding potential
future plans and objectives of the Company, are forward-looking statements that
involve risks and uncertainties. There can be no assurance that such statements
will prove to be accurate and actual results and future events could differ
materially from those anticipated in such statements.

--------------------------------------------------------------------------------